Case 2:20-cv-09301-MCA-LDW Document 15-1 Filed 09/11/20 Page 1 of 6 PagelD: 211

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

THOMAS H. PILLSBURY, JR. AND ) Case No.: 2:20-cv-09301-MCA-LDW
MELODY PILLSBURY )
Plaintiffs, )
JUDGE MADELINE COX ARLEO
VS.
)} DECLARATION OF BEN AGOSTO III IN
PBF ENERGY, INC. AND JEFFERS ) SUPPORT OF MOTION FOR ADMISSION
CRANE SERVICE, INC. ) PRO HAC VICE
)
)
Defendant(s).
)
)
)
)

 

I, Ben Agosto II], hereby declare pursuant to 28 U.S.C. § 1746:
1. 1am an attorney with The Buzbee Law Firm, counsel for Thomas H. Pillsbury Jr. and
Melody Pillsbury in the above-entitled action. I have personal knowledge of all matters
stated herein and if called upon to do so could testify to them.

2. 1 am admitted to practice in the following jurisdictions, and my admission status is as

 

 

 

 

 

 

 

follows:
COURT YEAR OF ADMISSION STATUS
State of Texas 2018 In good standing
Southern District of Texas 2019 In good standing

 

That I am in good standing with the above courts can be confirmed by writing to:
State Bar of Texas

Chief Disciplinary Counsel

P.O. Box 12487

Austin, TX 78711

3. | have never been suspended from the practice of law in any jurisdiction or received
Case 2:20-cv-09301-MCA-LDW Document 15-1 Filed 09/11/20 Page 2 of 6 PagelD: 212

any public reprimand by the highest disciplinary authority of any bar in which I have been
a member.
4. ] have in fact read the most recent edition of the New Jersey Rules of Professional
Conduct and the Local Rules of this Court, and | agree to be bound by both sets of Rules
for the duration of the case for which pro hac vice admission is sought.
5. If granted pro hac vice status, | will in good faith continue to advise counsel who has
moved for the pro hac vice admission of the current status of the case for which pro hac
vice status has been granted and of all material developments therein.
I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct and that this declaration was executed in Houston, Texas.

Dated: August 25, 2020.

But Agosto AMY

Ben Agosto III

 
Case 2:20-cv-09301-MCA-LDW Document 15-1 Filed 09/11/20 Page 3 of 6 PagelD: 213

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

THOMAS H. PILLSBURY, JR. AND ) Case No.: 2:20-cv-09301-MCA-LDW
MELODY PILLSBURY . )
Plaintiffs, )
JUDGE MADELINE COX ARLEO
vs. )
)
)} DECLARATION OF RYAN S. PIGG IN
PBF ENERGY, INC. AND JEFFERS )} SUPPORT OF MOTION FOR ADMISSION
CRANE SERVICE, INC. ) PRO HAC VICE
)
)
Defendant(s).
)
)
)
)

 

1, Ryan S. Pigg, hereby declare pursuant to 28 U.S.C. § 1746:
1. | am an attorney with The Buzbee Law Firm, counsel for Thomas H. Pillsbury Jr. and
Melody Pillsbury in the above-entitled action. | have personal knowledge of all matters
stated herein and if called upon to do so could testify to them.

2. lam admitted to practice in the following jurisdictions, and my admission status is as

 

 

 

 

 

 

 

follows:
COURT YEAR OF ADMISSION STATUS
State of Texas 2013 In good standing _
Southern District of Texas 2016 In good standing

 

That | am in good standing with the above courts can be confirmed by writing to:
State Bar of Texas

Chief Disciplinary Counsel

P.O. Box 12487

Austin, TX 78711

3. | have never been suspended from the practice of law in any jurisdiction or received
Case 2:20-cv-09301-MCA-LDW Document 15-1 Filed 09/11/20 Page 4 of 6 PagelD: 214

any public reprimand by the highest disciplinary authority of any bar in which I have been
a member.
4. | have in fact read the most recent edition of the New Jersey Rules of Professional
Conduct and the Local Rules of this Court, and I agree to be bound by both sets of Rules
for the duration of the case for which pro hac vice admission is sought.
5. If granted pro hac vice status, ] will in good faith continue to advise counsel who has
moved for the pro hae vice admission of the current status of the case for which pro hac
vice status has been granted and of all material developments therein.
I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct and that this declaration was executed in Houston, Texas.

Dated: August 25, 2020.

kyae S. hipg

Ryan S. Pigg
Case 2:20-cv-09301-MCA-LDW Document 15-1 Filed 09/11/20 Page 5 of 6 PagelD: 215

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

THOMAS H. PILLSBURY, JR. AND ) Case No.: 2:20-cv-09301-MCA-LDW
MELODY PILLSBURY . )
Plaintiffs, )
JUDGE MADELINE COX ARLEO
vs.
) DECLARATION OF CORNELIA
PBF ENERGY, INC, AND JEFFERS ) BRANDFIELD-HARVEY IN SUPPORT OF
CRANE SERVICE, INC. ) MOTION FOR ADMISSION PRO HAC
) VICE
)
Defendant(s). ,
)
)
)
)

 

I, Cornelia Brandfield-Harvey, hereby declare pursuant to 28 U.S.C. § 1746:
1. | am an attorney with The Buzbee Law Firm, counsel for Thomas H. Pillsbury Jr. and
Melody Pillsbury in the above-entitled action. | have personal knowledge of all matters
stated herein and if called upon to do so could testify to them.

2. 1 am admitted to practice in the following jurisdictions, and my admission status is as

 

 

 

 

 

 

 

 

 

 

follows:

COURT YEAR OF ADMISSION STATUS

State of Texas 2018 In good standing
District of Columbia 2020 In good standing
Southern District of Texas 2018 In good standing
Fifth Circuit Court of Appeals | 2019 In good standing
That I am in good standing with the above courts can be confirmed by writing to:
State Bar of Texas The District of Columbia Bar
Chief Disciplinary Counsel 901 4th Street, NW
P.O. Box 12487 Washington, DC 20001

Austin, TX 78711

United States Court of Appeals
Fifth Circuit

600 Camp Street

New Orleans, LA 70130
Case 2:20-cv-09301-MCA-LDW Document 15-1 Filed 09/11/20 Page 6 of 6 PagelD: 216

3. | have never been suspended from the practice of law in any jurisdiction or received

any public reprimand by the highest disciplinary authority of any bar in which | have been
a member.
4, | have in fact read the most recent edition of the New Jersey Rules of Professional
Conduct and the Loca! Rules of this Court, and | agree to be bound by both sets of Rules
for the duration of the case for which pro hac vice admission is sought.
5. lf granted pro hac vice status, I will in good faith continue to advise counsel who has
moved for the pro hac vice admission of the current status of the case for which pro hac
vice status has been granted and of all material developments therein.
1 declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct and that this declaration was executed in Dallas, Texas.

Dated: August 25, 2020.

Cornelia Brandfield-Harvey
